Exhibit 99.1 News AnnouncementFor Immediate Release NEXSTAR BROADCASTING INITIATES QUARTERLY CASH DIVIDEND OF $0.12 PER SHARE IRVING, Texas (January 25, 2013) - Nexstar Broadcasting Group, Inc. (Nasdaq: NXST) announced today that its Board of Directors authorized the initiation of a regular quarterly cash dividend of $0.12 per share of its Class A and Class B common stock.The first dividend is payable on Friday, March 1, 2013, to shareholders of record on Friday, February 15, 2013. Perry A. Sook, Chairman, President and Chief Executive Officer of Nexstar Broadcasting Group, Inc., commented, “The initiation of a quarterly cash dividend reflects both the growing free cash flow generated by our diversified media platform as well as our commitment to deliver value to our shareholders.Importantly, the annual capital allocated to dividend payments at this time relative to the total free cash flow that Nexstar now generates, provides us with ample liquidity to reduce leverage, consider additional accretive station acquisitions and undertake other initiatives to enhance long-term shareholder value.” While the Company intends to pay regular quarterly cash dividends for the foreseeable future, all subsequent dividends will be reviewed quarterly and declared by the Board of Directors at its discretion. About Nexstar Broadcasting Group, Inc. Nexstar Broadcasting Group is a leading diversified media company that leverages localism to bring new services and value to consumers and advertisers through its traditional media, e-MEDIA, digital and mobile media platforms. Nexstar owns, operates, programs or provides sales and other services to 66 television stations and related digital multicast signals reaching 38 markets or approximately 11.1% of all U.S. television households. Assuming completion of all announced transactions, Nexstar will own, operate, program or provide sales and other services to 71 television stations and related digital multicast signals reaching 41 markets or approximately 12.1% of all U.S. television households. Forward-Looking Statements This news release includes forward-looking statements. We have based these forward-looking statements on our current expectations and projections about future events. Forward-looking statements include information preceded by, followed by, or that includes the words "guidance," "believes," "expects," "anticipates," "could," or similar expressions.For these statements, the Company claims the protection of the safe harbor for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995.The forward-looking statements contained in this news release, concerning, among other things, changes in net revenue, cash flow and operating expenses, involve risks and uncertainties, and are subject to change based on various important factors, including the impact of changes in national and regional economies, our ability to service and refinance our outstanding debt, successful integration of acquired television stations (including achievement of synergies and cost reductions), pricing fluctuations in local and national advertising, future regulatory actions and conditions in the television stations' operating areas, competition from others in the broadcast television markets served by the Company, volatility in programming costs, the effects of governmental regulation of broadcasting, industry consolidation, technological developments and major world news events.Unless required by law, we undertake no obligation to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise.In light of these risks, uncertainties and assumptions, the forward-looking events discussed in this news release might not occur.You should not place undue reliance on these forward-looking statements, which speak only as of the date of this release.For more details on factors that could affect these expectations, please see our filings with the Securities and Exchange Commission. Contact: Thomas E. Carter Chief Financial Officer Nexstar Broadcasting Group, Inc. (972) 373-8800 Joseph Jaffoni JCIR (212) 835-8500 or nxst@jcir.com # # #
